Citation Nr: 9934581	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-48 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound, left deltoid muscle, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
frostbite, feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1950 to April 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 1995 and December 1996 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
veteran's claims for an increased evaluation for residuals of 
a gunshot wound, and a compensable evaluation for frostbite 
of the feet and hands.  The veteran appealed that decision to 
the BVA and the case was forwarded to the Board for review.  
By a decision of October 23, 1998, the Board denied the 
veteran's claims.  In the decision the Board noted the VA 
physician's comment in the April 1998 regarding a 
relationship between the gunshot wound residuals and the 
rotator cuff impairment.  The Board said that the opinion 
raised the issue of service connection for the rotator cuff 
impairment and referred the matter to the RO for development 
and adjudication.  The veteran-appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims, which, upon the Joint Motion for Remand (joint 
motion) by the Secretary of Veterans Affairs and the veteran-
appellant, vacated the Board's decision of October 23, 1998, 
and remanded the case to the Board for further proceedings 
and readjudication.  [citation redacted].


REMAND

As a preliminary matter, the Board notes that the June 9, 
1998 supplemental statement of the case is not complete, as 
it appears that page 8 is missing.  The complete June 9, 1998 
supplemental statement of the case should be associated with 
the claims file.  

After reviewing the claims file, the Board believes that 
additional development of the medical evidence would be 
helpful in allowing for an equitable final disposition of the 
appeal.  In this regard, any VA medical records of ongoing 
treatment for the service-connected gunshot wound and 
frostbite condition should be obtained and reviewed.  
Additionally, a comprehensive VA examination should be 
scheduled.

New regulations rating the veteran's muscle injuries at 38 
C.F.R. Part 4 were changed effective July 3, 1997.  However, 
VA examinations have not clearly set forth detailed findings 
to allow for proper application of the old and new rating 
criteria to the veteran's claim for an increased rating for 
the service-connected residuals of a gunshot wound of the 
left deltoid muscle.  In this regard, the Board points out 
that the VA examiners did not assess whether the veteran had 
a "through and through" muscle wound.

The Board notes that the April 1998 VA examiner opined that 
the veteran's left-side rotator cuff condition was as likely 
as not caused by or related to related to the veteran's wound 
in service.  The examiner did not provide his rationale for 
the opinion other than to say that "...the missile...did involve 
to some extent injuring the infraspinatus muscle and/or 
tendon which does involve the rotator cuff."  While the 
joint motion has suggested that a separate rating for the 
left-side rotator cuff could be assigned under Esteban v. 
Brown, 6 Vet. App. 259 (1994), this would be premature prior 
to adjudication by the RO, as the left-side rotator cuff 
condition has not been service-connected.  

As for the veteran's claim of entitlement to an increased 
(compensable) evaluation for frostbite of the feet and hands, 
while the Board made reference to the new regulations, it is 
apparent that the RO did not have the opportunity to consider 
the changes effective August 13, 1998.  See 63 Fed. Reg. 
37778 (July 14, 1998).  Given the change in criteria, the 
Board feels that the veteran should be afforded another VA 
examination to determine the nature and severity of his 
service-connected frostbite disability.

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of all residuals of a gunshot 
wound of the left deltoid muscle and the 
etiology of any current left-side rotator 
cuff condition.  The veteran's claims 
file and a copy of this REMAND must be 
made available to the examiner for 
review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
currently identified left rotator cuff 
condition is etiologically related to the 
veteran's service-connected residuals of 
a gunshot wound of the left deltoid 
muscle.  If the examiner's opinion 
differs from that offered at the VA 
examination in April 1998 (that is, it is 
unfavorable to the veteran's claim), the 
examiner must provide supporting 
rationale for the opinion, including a 
discussion of the evidence and medical 
principles involved.  The examiner is to 
dissociate and differentiate to the 
extent possible the symptoms and 
manifestations attributable to the muscle 
wound and the rotator cuff impairment.  
Range of motion studies are to be 
performed as well as any other tests that 
are deemed necessary.  The examination 
report should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  The examiner should state whether 
any pain claimed by the veteran is 
supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner's inquiry in this regard should 
not be limited to muscles, but should 
include all structures pertinent to 
movement of the affected joints.  The 
examiner is also asked to specifically 
state whether the veteran had a "through 
and through wound" of the left upper 
extremity.  

2.  The veteran should also be afforded a 
VA examination to determine the current 
manifestations of his service-connected 
frostbite of the feet.  The examiner 
should state the findings in terms 
consistent with the new rating criteria, 
i.e., whether there is pain, numbness, 
cold sensitivity, arthralgia, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.

3.  Following completion of these 
actions, the RO should review the 
evidence and readjudicate the issues of 
entitlement to a rating in excess of 20 
percent for residuals of a gunshot wound 
of the left deltoid muscle, entitlement 
to a compensable rating for residuals of 
a frost bite injury of the hands and 
feet, and service connection for a left 
rotator cuff condition.  Both the old and 
the new criteria for both disabilities 
must be addressed.  If it is determined 
that the veteran's left rotator cuff 
condition should be service-connected, 
the RO must decide, with the assistance 
of the VA examiner's comments, whether 
the grant of service connection for the 
residuals of a gunshot wound of the left 
deltoid muscle should be expanded to 
include the left rotator condition, or 
whether the condition should be rated as 
a separate disability.  If it is 
determined that the left rotator cuff 
disability is part and parcel of the 
veteran's service-connected residuals of 
a gunshot wound to the left deltoid 
muscle, then the RO, in accordance with 
the joint motion, should consider 
assigning a separate rating in accordance 
with Esteban v. Brown, 6 Vet. App. 259 
(1994).

4.  Unless the full benefits sought by 
the veteran are granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.

The purpose of this remand is to obtain additional 
development to ensure an adequate record for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

The veteran and his representative are hereby advised that 
they are free to submit any additional evidence and argument 
in support of the veteran's claims.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


